Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           03-JUL-2019
                                                           12:15 PM




                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


             IN THE MATTER OF BCI COCA-COLA BOTTLING
                  COMPANY OF LOS ANGELES, INC.,
    Respondent/Respondent/Appellant/Appellee/Cross-Appellee,

                                  vs.

    SCOTT MURAKAMI, in his official capacity as the Director,
 Department of Labor and Industrial Relations, STATE OF HAWAII;
 DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS, STATE OF HAWAII,
        Respondents/Appellees/Appellees/Cross-Appellants,

                                  and

                        TAMMY L. JOSUE,
   Petitioner/Complainant/Appellee/Appellant/Cross-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 13-1-1817-06)

             ORDER DENYING MOTION FOR RECONSIDERATION
  (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Respondent/Respondent/

Appellant/Appellee/Cross-Appellee BCI Coca-Cola Bottling

Company’s motion for reconsideration filed on June 28, 2018, the

papers in support thereof, and the records and files herein,
IT IS HEREBY ORDERED that the motion is denied.

DATED: Honolulu, Hawaii, July 3, 2019.

                          /s/ Mark E. Recktenwald

                          /s/ Paula A. Nakayama

                          /s/ Sabrina S. McKenna

                          /s/ Richard W. Pollack

                          /s/ Michael D. Wilson




                      2